Case 1:18-cv-00681-RJL Document 133 Filed 01/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, )
)

Plaintiff, )

)

V. ) Civil Case No. 18-681 (RJL)

)

ED BUTOWSKY, and )
MATTHEW COUCH, and )
AMERICA FIRST MEDIA, )
)

Defendants. )

ORDER

tn

January ZF, 2020

Upon consideration of the relevant and the record, it is hereby

ORDERED that Plaintiff's Unopposed Motion to Serve Third Party WikiLeaks Via
Twitter [Dkt. # 89] is GRANTED. Plaintiff is permitted to serve third-party WikiLeaks
with a Rule 45 subpoena via Twitter. It is further

ORDERED that Plaintiff's Motion for Issuance of Letters Rogatory [Dkt. #91] and
Defendants’ Motion for Issuance of Letters Rogatory [Dkt. # 100] are DENIED. It is
further | a

ORDERED that Plaintiff's Motion to Enforce the Court’s Order Requiring
Defendant Couch to Produce Documents and to Remedy Defendant Couch’s Refusal to
Answer Questions During His Deposition [Dkt. # 95] is GRANTED. Defendant Couch

shall produce on or before January 31, 2020 all relevant documents, including those he is
Case 1:18-cv-00681-RJL Document 133 Filed 01/24/20 Page 2 of 2

withholding on the basis of a purported reporter’s privilege. Defendant Couch shall also
notify Plaintiff's counsel by January 31, 2020 whether he elects to either (1) sit for three-
and-a-half additional hours of deposition testimony or (2) enter a joint stipulation with
Plaintiff regarding issues raised but not answered at his prior deposition. It is further

ORDERED that defendant Butowsky shall submit to the Court (with a copy
provided to Plaintiff) within 7 days of this Order, verification of his current medical
condition and any past, present, and future limitations on his physical and mental capacities
as a result. Upon receipt, the Court will rule on whether an extension of discovery is
warranted as to defendant Butowsky. It is further

ORDERED that Defendant Couch shall submit within 7 days of this Order a list of
up to five deponents he seeks to depose, including his basis for believing those depositions
are likely to lead to relevant evidence. Upon receipt of Defendant Couch’s list of
deponents, the Court will consider Defendant Couch’s Motion to Take Five Depositions
{[Dkt. # 102] and whether a short extension of the discovery period is warranted as to
Defendant Couch.

SO ORDERED. A

 

RICHARD J. GBON
United States District Judge
